DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6/24/2022 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/24/2022.

Claim Objections
Claim 6, the limitation “input shaft” at the last line should be “the input shaft”. Claim 15 contains the same defect. 
Claims 7, 9, 17, the limitation “a fuel flow” should be “the fuel flow.”
Claim 10 is objected to because of the following informalities:  the limitation “compressed air” at line 4 should be “the compressed air:”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avery US 3,596,467.
	Regarding claim 1, Avery discloses a fuel system for a gas turbine engine, see title, comprising: a fuel pump 36 providing fuel flow during engine operation via engine line 18; and a transmission system including an output shaft 25 coupled to drive the fuel pump and an input shaft 23 driven through a mechanical link to a shaft of the gas turbine engine, see the dotted line, wherein the output shaft drives the fuel pump at a variable speed that is independent of the rotational speed of the input shaft, see col. 5, lines 68-72.
	Regarding claim 7, Avery discloses the variable speed of the output shaft is controlled responsive to a fuel flow demand of the gas turbine engine. Id. 
	Regarding claim 8, Avery discloses the transmission system comprises a variable drive that is controlled to provide a speed of the output shaft independent of the speed of the input shaft. Id. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avery in view of Van Spijk et al. US 2002/0002089.
Regarding claims 2-4, Avery discloses all elements except for the transmission system comprises a hydraulic drive driven by the mechanical link. Rather, Avery teaches a toroidal CVT. 
Van Spijk discloses a CVT comprising a set of pulleys and a belt forming a CVT including hydraulic chambers 34, 28. The transmission 2 utilizes a metal belt in order to convert the variable speed of the input shaft 10 to a near constant output speed. See para. [0011]. The hydraulic chambers are controlled via an associated control valve. Id. The invention provides for a variable transmission that is easily mounted without compromising the quality of the belt/pulley transmission. See para. [0002].
	It would have been obvious to an ordinary skilled worker to substitute the toroidal CVT of Avery with the CVT of Van Spijk and including the hydraulic drive driven by the mechanical link, the output shaft is coupled to the hydraulic drive and a control valve controls the hydraulic fluid flow to the hydraulic drive for controlling a speed of the output shaft, the hydraulic drive comprises a constant speed drive, as dicussed above, in order to provide a transmission that takes a variable load and outputs a near constant load and with an assembly that’s easily mounted. Id. 
	Regarding claims 5-6, Avery, in view of Van Spijk, further discloses a continuously variable transmission with a first shaft 35 coupled to the input shaft 10, a second shaft 36 coupled to the output shaft 11, and a flexible link 3 coupling the first shaft to the second shaft, the first shaft includes a primary pulley 14, 20 and the second shaft includes a secondary pulley, 30, 32, with the flexible link disposed between the primary pulley and the secondary pulley, wherein each of the primary pulled and the secondary pulley include halves split relative to the axis of rotation and the flexible link comprises a v-shape in cross section, see fig. 2, the belt is shown having a v shaped cross section, wherein a distance between the halves of each of the primary pulley and the secondary pulley is variable to change a drive ratio between input shaft and the output shaft. Referring to para. [0014], Van Spijk teaches that a first and second pulley assembly including hydraulic chambers 34, 28 are controlled by moving the hydraulic chambers axially to change the gear ratio, a flexible link, belt 3, the pulleys are on shafts where the movable flanges are movable to change the gear ratio. See para. [0012]. The obviousness of the combination is the same as discussed in claim 2 above.

Claim(s) 1, 9-10, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffinberry et al. US 4,020,632 in view of Avery.
 	Regarding claim 10, Coffinberry discloses a gas turbine engine comprising: a fan 15 rotatable within a fan nacelle 10, a core engine including a compressor 20 communicating compressed air to a combustor 34 where compressed air is mixed with fuel and ignited to generate a high energy gas flow expanded through a turbine 16; and a fuel system including: a fuel pump 48 providing fuel flow during engine during engine operation. Coffinbery does not disclose a transmission system including an output shaft coupled to drive the fuel pump and an input shaft driven through a mechanical link to a shaft of the gas turbine engine, wherein the output shaft drives the fuel pump at a variable speed that is independent of a rotational speed of the input shaft. 
	Referring to claim 1 above, Avery discloses all the details of the transmission system. 
	It would have been obvious to an ordinary skilled worker to provide a variable transmission to the fuel pump of Coffinberry, as taught by Avery, in order to provide the appropriate speed to the fuel pump irrespective of the wide varying rotation of the rotor assembly. See col. 5, lines 63-end. Because claim 10 encompasses all the subject matter of claim 1 and more, claim 1 is rendered obvious over Coffinberry, in view of Avery, for the same reasons.
	Regarding claims 9 and 17, Coffinberry, in view of Avery, discloses a heat exchanger for transferring heat into a fuel flow generated by the fuel pump. Coffinberry teaches a heat exchanger 80 where the heat exchanger receives hot oil to transfer the heat into the fuel.
	Regarding claim 16, Coffinberry, in view Avery, discloses the transmission system comprises a variable drive that is controlled to provide a speed of the output shaft independent of the speed of the input shaft and the variable speed of the output shaft is controlled responsive to a fuel flow demand of the gas turbine engine. Id. Avery states that the feature is made possible by the infinitely variable toroidal drive 22 which maintains the rpm of the pump impeller at a level which maintains the fuel flow required by the engine, i.e. the demand, irrespective of a widely varying rotation of the rotor assembly. 

Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffinberry, in view of Avery, as applied to claim 10 above, and further in view of Van Spijk.
Regarding claims 11-15, referring to claims 2-6 above, Coffinberry, in view of Avery and Van Spijk, as discussed in claims 2-6 above. The obviousness of the combination is discussed in claim 2 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741